     Case 2:17-cr-00112 Document 49 Filed on 12/01/20 in TXSD Page 1 of 5
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                           UNITED STATES DISTRICT COURT                                December 02, 2020
                            SOUTHERN DISTRICT OF TEXAS                                 David J. Bradley, Clerk
                              CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA,                       §
 Plaintiff,                                     §
                                                §
       v.                                       §            CRIMINAL NO. 2:17-112
                                                §
SALVADOR BARAJAS,                               §
 Defendant.                                     §

                          MEMORANDUM OPINION & ORDER

       Pending before the Court is Defendant Salvador Barajas’ Amended Opposed Emergency

Motion for Reduction in Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). D.E. 48.

I. BACKGROUND

       In 2017, Defendant pled guilty to conspiracy to possess with intent to distribute 31.6

kilograms of methamphetamine (ICE). He has served approximately 46 months (25%) of his

180-month sentence and has a projected release date, after good time credit, of November 13,

2029. Defendant now moves the Court for early release to a halfway house or home confinement

based on his rehabilitative efforts and the current COVID-19 pandemic. He submitted a request

for compassionate release with the warden at FCI Forrest City on May 26, 2020, but never

received a response. He submitted a second request on June 12, 2020, which was denied.

II. LEGAL STANDARD

       The statute, 18 U.S.C. § 3582(c)(1)(A), authorizes a court to reduce a defendant’s

sentence under limited circumstances:

       (c) Modification of an Imposed Term of Imprisonment.—The court may not
       modify a term of imprisonment once it has been imposed except that—
           (1) in any case—
               (A) the court, upon motion of the Director of the Bureau of Prisons, or
               upon motion of the defendant after the defendant has fully exhausted all
               administrative rights to appeal a failure of the Bureau of Prisons to bring a



                                                1
      Case 2:17-cr-00112 Document 49 Filed on 12/01/20 in TXSD Page 2 of 5




              motion on the defendant’s behalf or the lapse of 30 days from the receipt
              of such a request by the warden of the defendant’s facility, whichever is
              earlier, may reduce the term of imprisonment (and may impose a term of
              probation or supervised release with or without conditions that does not
              exceed the unserved portion of the original term of imprisonment), after
              considering the factors set forth in section 3553(a) to the extent that they
              are applicable, if it finds that—
                   (i) extraordinary and compelling reasons warrant such a reduction . .
                   . and that such a reduction is consistent with applicable policy
                   statements issued by the Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A)(i) (emphasis added).

       The applicable United States Sentencing Commission policy statement provides that

extraordinary and compelling reasons for early release exist where:

       (A) Medical Condition of the Defendant.—

            (i) The defendant is suffering from a terminal illness (i.e., a serious and
            advanced illness with an end of life trajectory). A specific prognosis of life
            expectancy (i.e., a probability of death within a specific time period) is not
            required. Examples include metastatic solid-tumor cancer, amyotrophic
            lateral sclerosis (ALS), end-stage organ disease, and advanced dementia.

            (ii) The defendant is—

              (I) suffering from a serious physical or medical condition,
              (II) suffering from a serious functional or cognitive impairment, or
              (III) experiencing deteriorating physical or mental health because of the
              aging process,

              that substantially diminishes the ability of the defendant to provide self-
              care within the environment of a correctional facility and from which he or
              she is not expected to recover.

       (B) Age of the Defendant. –

            The defendant is (i) at least 65 years old; (ii) is experiencing a serious
            deterioration in physical or mental health because of the aging process; and
            (iii) has served at least 10 years or 75 percent of his or her term of
            imprisonment, whichever is less;




                                                 2
      Case 2:17-cr-00112 Document 49 Filed on 12/01/20 in TXSD Page 3 of 5




       (C) Family Circumstances. –

           (i) The death or incapacitation of the caregiver of the defendant’s minor
           child or minor children.

           (ii) The incapacitation of the defendant’s spouse or registered partner
           when the defendant would be the only available caregiver for the spouse
           or registered partner.

       (D) Other Reasons. –

            As determined by the Director of the Bureau of Prisons, there exists in the
            defendant’s case an extraordinary or compelling reason other than, or in
            combination with, the reasons described in subdivisions (A) through (C).

U.S.S.G. § 1B1.13(1)(A), Application Note 1.

       Even if “extraordinary and compelling reasons” for early release exist, the Guidelines’

policy statements provide for a reduction in sentence only if a defendant “is not a danger to the

safety of any other person or the community, as provided in 18 U.S.C. §3142(g).” U.S.S.G. §

1B1.13(2). Factors relevant to this inquiry include: (1) the nature and circumstances of the

offenses of conviction, including whether the offense is a crime of violence, or involves a minor

victim, a controlled substance, or a firearm, explosive, or destructive device; (2) the weight of

the evidence; (3) the defendant’s history and characteristics; and (4) the nature and seriousness of

the danger to any person or the community that would be posed by the defendant’s release. See

18 U.S.C. § 3142(g).

       The Court must also consider whether a reduction is consistent with the applicable

section 3553(a) factors. See 18 U.S.C. § 3582(c)(1)(A); U.S.S.G. § 1B1.13. The applicable

statutory factors include, among others: the defendant’s history and characteristics; the nature

and circumstances of the offense; the need for the sentence to reflect the seriousness of the

offense, promote respect for the law, and provide just punishment for the offense; the need to

deter criminal conduct and protect the public from further crimes of the defendant; the need to



                                                 3
      Case 2:17-cr-00112 Document 49 Filed on 12/01/20 in TXSD Page 4 of 5




provide the defendant with, among other things, any needed medical treatment; and the various

kinds of sentences available. See 18 U.S.C. §§ 3553(a)(1)-(7).

         With respect to motions for compassionate release based on COVID-19:

         A review of a motion for release based on COVID-19 is highly fact-intensive and
         dependent on the specific conditions of confinement and medical circumstances
         faced by the defendant. Hence, a prisoner cannot satisfy his burden of proof by
         simply citing to nationwide COVID-19 statistics, asserting generalized statements
         on conditions of confinement within the BOP, or making sweeping allegations
         about a prison’s ability or lack thereof to contain an outbreak. . . . [T]he rampant
         spread of the coronavirus and the conditions of confinement in jail, alone, are not
         sufficient grounds to justify a finding of extraordinary and compelling
         circumstances. Rather, those circumstances are applicable to all inmates who are
         currently imprisoned and hence are not unique to any one person.

United States v. Koons, 2020 WL 1940570, at *4 & n.8 (W.D. La. Apr. 21, 2020) (citing

United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020)).

         “In general, the defendant has the burden to show circumstances meeting the test for

compassionate release.” United States v. Stowe, 2019 WL 4673725, at *2 (S.D. Tex. Sept. 25,

2019).

III. ANALYSIS

         In support of compassionate release, Defendant emphasizes that he earned his GED and

ESL certificate while in custody and has completed the victim impact class and eight weeks of

Greek and Roman mythology. See D.E. 48-4. He also continues to take classes and works as a

cook. Defendant stresses that he has no history of violence, the offense of conviction was non-

violent, and he has had no disciplinary incidents while incarcerated. The Court is permitted to

consider post-sentencing rehabilitation in determining whether to grant an eligible defendant a

sentence reduction; however, it is not authorized to grant a reduction based upon post-sentencing

rehabilitation alone. See U.S.S.G. § 1B1.10, app. n.1(B)(iii).




                                                  4
      Case 2:17-cr-00112 Document 49 Filed on 12/01/20 in TXSD Page 5 of 5




        Defendant is 46 years old. According to his Presentence Investigation Report from 2017,

he reported that he was “in overall good health, and suffers from no known illness or disease.

The defendant further stated that he has never has any major medical problems or surgeries.”

D.E. 48, ¶ 36. The only medical records offered by Defendant indicate that he tested positive for

SARS-CoV-2, the novel coronavirus that causes COVID-19, on May 14, 2020. D.E. 48-7. He

complains that he “had to go through the rigors of isolation and challenges of dealing with the

illness” (D.E. 48, p. 8); however, there is nothing to indicate that Defendant ever became

severely ill or that he is still suffering any effects of the virus.

        On this record, the Court finds that extraordinary and compelling reasons do not exist

that would warrant compassionate release.

IV. CONCLUSION

        For the reasons set forth above, Defendant’s Amended Opposed Emergency Motion for

Reduction in Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (D.E. 48) is DENIED.

      It is so ORDERED this 1st day of December, 2020.




                                                 ____________________________________
                                                            JOHN D. RAINEY
                                                      SENIOR U.S. DISTRICT JUDGE




                                                     5
